DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities: Paragraphs [0001] and [0002] refer to numerous applications from which priority is sought or that are incorporated by reference. However, many of these applications have been issued but their corresponding patent numbers are not provided – application no. 15/856,979  issued as US Patent 10,456,555 on 10/29/2019, application no. 15/805,673 issued as US Patent 10,485,952 on 11/26/2019, application no. 14/576,953 issued as US Pat 9,561,345 on 2/7/2017, application no. 14/569,365 issued as US Pat 9,265,512 on 2/23/2016, application no. 14/537,316 issued as US Pat 9,241,699 on 1/26/2016, and application no. 14/221,917 issued as US Pat 9,693,789 on 7/4/2017. Any applications that have been issued should be provided with their corresponding patent numbers so as to ease a reader in finding the applicable references.  
Appropriate correction is required.
Claim Objections
Claim 17 is objected to because of the following informalities:  Line 14 introduces “at least one locking feature” but line 16 only recites “the locking feature”. Line 16 should be amended to recite “the at least one locking feature”.  Appropriate correction is required.
Claim 29 is objected to because of the following informalities: Line 3 recites “the inner catheter and outer catheter” which is grammatically incorrect. Line 3 should be amended to recite “the inner catheter and the outer catheter”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase “the lumen” in claim 22 lacks proper antecedent basis since two lumen are introduced in claim 17 – “a single lumen” of the flexible elongate body and “a lumen” of the proximal extension – and it is unclear as to which of these two lumen claim 22 is intended to refer to. For the sake of examination, “the lumen” of claim 22 is interpreted as referring to the lumen of of the proximal extension”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-22, 24-33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Root (US Pat 8,048,032) in view of Fischell et al. (PG PUB 2013/0053792).
Re claim 17, Root discloses an intravascular access system (comprised of the inner member of Fig 18,19 and the outer member of Fig 20-22) for facilitation of intraluminal medical procedures within the neurovasculature (it is noted that the phrase “for facilitation of intraluminal medical procedures within the neurovasculature” is a functional recitation and the intravascular access system only has to be capable of performing such a function), comprising: an inner catheter 14 (labeled in Fig 17 but best seen in Fig 18,19; “tapered inner catheter 14”, Col 8, Lines 57-58) comprising: a flexible elongate body (labeled in annotated Fig A below, comprising the distal portion of tube 90) having a proximal end (to the left in Fig 18,19 and Fig A), a distal-most end (to the right in Fig 18,19 and Fig A) defining a distal opening (as seen in Fig 19 and labeled in annotated Fig A below), and a single lumen (seen in Fig 19 and labeled in annotated Fig A below) extending between the proximal end and the distal-most end (as seen in 
Root does not disclose a second marker disposed at a proximal end of the tapered region. Root also does not disclose at least one locking feature designed to be movably affixed to at least a portion of the proximal extension to accommodate different relative positions between the inner catheter and another component of the system reversibly engaged by the locking feature.
Fischell, however, teaches a system 10 (Fig 1) comprising an inner member 20 (Fig 1; comparable to inner catheter 14 of Root) and an outer member 12 (Fig 1; comparable to second catheter 12 of Root) having a marker 27 (Fig 2) at its distal-most end (as seen in Fig 2; similar to how second catheter 12 of Root has a marker 24 at its distal-most end as described in Col 9, Lines 29-30), the inner member having a tapered region 26 (Fig 1; comparable to tapered region 102 of Root) that extends distally past the distal end of the outer member (as seen in Fig 2; comparable to how Root’s tapered 
Further, Fischell teaches that the system 10 (Fig 1,4) comprises at least one locking feature 30 (Fig 4) designed to be movably affixed to at least a portion of a proximal portion 18 (Fig 4) of the inner member 20 (Fig 1) to accommodate different relative positions between the inner member and the outer member 12 (Fig 1) that is reversibly engaged by the locking member (Para 106) for the purpose of locking the positions of the inner and outer members relative to each other for insertion into the patient’s body (Para 115-120) and to require a single manipulation to move both members as opposed to separate manipulations for each member (Para 106). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Root to include at least one locking feature, as taught by Fischell, for the purpose of locking the positions of the inner and outer members relative to each other for insertion into the patient’s body (Para 115-120) and to only require a single manipulation to move both catheters as opposed to separate manipulations for each catheter (Para 106). 

    PNG
    media_image1.png
    418
    1313
    media_image1.png
    Greyscale

Re claim 18, Root discloses that at least one other region of the plurality of regions (the portion of straight portion 100 that forms the “flexible elongate body”) of the flexible elongate body comprises unreinforced polymer (Col 8, Lines 64-66 set forth that the entire flexible elongate body is formed of low-density polyethylene plastic).
Re claim 19, Root discloses that the plurality of regions of the flexible elongate body comprise unreinforced polymer (Col 8, Lines 64-66 set forth that the entire flexible elongate body is formed of low-density polyethylene plastic).
Re claim 20, Root/Fischell disclose all the claimed features but does not explicitly disclose that the tapered region tapers over a length between 1 cm and 3 cm.  However, it would have been an obvious matter of design choice to provide the tapered region such that it tapers over a length between 1 cm and 3 cm since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  It is noted that claim 20 has also been rejected with art below.
Re claim 21, Root/Fischell disclose all the claimed features but does not explicitly disclose that the tapered region has a durometer no more than 35 D.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Root to include the tapered region with a durometer no more than 35 D It is noted that claim 21 has also been rejected with art below.
Re claim 22, Root discloses that the lumen is sized to receive a guidewire (since the lumen does not have any structure preventing the introduction of a guidewire therein, this functional limitation is met) but Root/Fischell does not explicitly disclose that it is sized to receive a guidewire between 0.014" and 0.018" in diameter. However, it would have been an obvious matter of design choice to modify the lumen to be of a size that could receive a guidewire between 0.014” and 0.018” in diameter since applicant has not disclosed that having such a lumen size solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of this size, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Additionally, It would have been an obvious matter of design choice to modify the lumen to be of a size that could receive a guidewire between 0.014” and 0.018” in diameter since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  It is noted that claim 22 has also been rejected with art below.
Re claim 24, Root discloses that each of the plurality of regions of the flexible elongate body each have a different durometer (Since Col 8, Lines 64-66 disclose that the entire catheter tube 90 is formed of the same material and Fig 19 shows that the 
Re claim 25, Root discloses an outer catheter 112+114 (Fig 20-22) having a catheter lumen (as seen in Fig 22) extending between a proximal opening (where portion 112 meets element 110, as seen in Fig 21 and labeled in Fig B below) and a distal opening (to the left in Fig 22 and labeled in Fig B below) of the outer catheter (as seen in Fig 22), wherein the inner catheter is sized to insert through the catheter lumen of the outer catheter (as seen in Fig 17).

    PNG
    media_image2.png
    318
    1428
    media_image2.png
    Greyscale

Re claim 26, Root discloses that the outer catheter further comprises a proximal control element 110 (Fig 20-22) extending proximally from a proximal end (labeled “point of coupling” in annotated Fig B above) of the outer catheter near the proximal opening (as seen in Fig B above).
Re claim 27, Root discloses that the proximal control element comprises a ribbon (“hemi-tube portion 110 may be formed, for example, from a metal hypo tube forming approximately 50% of the circumference of a cylinder”, Col 9, Lines 15-17) but discloses that the ribbon is curved, not flat. However, it would have been an obvious matter of design choice to modify the shape of the ribbon to be flat since applicant has not It is noted that claim 27 has also been rejected with art below.
Re claims 28-30, as set forth in the rejection of claim 17 above, Root does not disclose at least one locking feature; therefore, Root does not disclose that the at least one locking feature of the inner catheter is configured to reversibly engage with the proximal control element of the outer catheter when the inner catheter and the outer catheter are assembled (as required by claim 28), wherein engagement between the at least one locking feature of the inner catheter and the proximal control element of the outer catheter allows for the inner catheter and outer catheter to be advanced together through an arterial access device (as required by claim 29) and wherein the at least one locking feature includes a gripping feature configured to slide along the proximal extension (as required by claim 30). Fischell, however, teaches that the at least one locking feature 30 (Fig 4) of the inner member 20 (Fig 1,4) is configured to reversibly engage with a proximal portion (the portion seen in Fig 4) of outer member 12 (Fig 1,4) when the two members are assembled (Para 106) such that they can be advanced 
Re claim 31, Root discloses that the lumen of the proximal extension and the single lumen form a single contiguous lumen through the inner catheter (as seen in Fig 19), but does not explicitly disclose that the proximal extension comprises a metal hypotube defining the lumen. Fischell, however, teaches that a proximal portion 18 (Fig 1,4; comparable to the proximal extension of Root) of the inner member 20 (Fig 1; which, as set forth above, is comparable to inner catheter 14 of Root) comprises a metal hypotube (Para 101, “hypotube 18 is typically made from a metal”) forming the lumen extending therethrough (as seen in Fig 1,4) for the purpose of allowing the at least one locking feature to be tightened around the inner catheter without occluding it (Para 106). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Root to include the proximal extension as comprising a metal hypotube defining the lumen, as taught by Fischell, for the purpose of allowing the at least one locking feature to be tightened around the inner catheter without occluding it (Para 106).
Re claim 32, Root discloses a hub 88 (Fig 18) at the proximal end of the proximal extension (as seen in Fig 18), the hub having a lumen (as seen in Fig 19) in fluid communication with the lumen of the proximal extension (as seen in Fig 19).
Re claim 33, Root discloses that the distal end of the tapered region is at the distal-most end of the flexible elongate body (as seen in Fig 18,19).
Re claim 35, Root discloses that the first marker is a radiopaque band (Col 8, Line 63 refers to 104 as a “marker band”; Col 6 lines 19-20 defines the term “marker band” as being formed of a radiopaque material) but Root/Fischell do not explicitly disclose that this band is a radiopaque-loaded polymer. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the radiopaque band to include radiopaque-loaded polymer since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  It is noted that claim 35 has also been rejection with art below.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Root (US Pat 8,048,032)/Fischell et al. (PG PUB 2013/0053792) in view of Razi (US Pat 5,542,936).
Re claim 20, Root/Fischell disclose all the claimed features but does not explicitly disclose that the tapered region tapers over a length between 1 cm and 3 cm.  Razi, however, teaches an assembly (as seen in Fig 1) comprising an access catheter 2 (Fig 1; comparable to the access catheter of Fig 18,19 of Root) that resides within an outer catheter 1 (Fig 1; comparable to outer catheter of Fig 20-22 of Root) and has a tapered tip (as seen in Fig 1) that tapers 2 cm (Col 4, Lines 40-43) for the purpose of facilitating .

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Root (US Pat 8,048,032)/Fischell et al. (PG PUB 2013/0053792) in view of Wilson et al. (PG PUB 2010/0022948).
Re claim 21, Root/Fischell disclose all the claimed features but does not explicitly disclose that the tapered region has a durometer of no more than 35 D.  Wilson, however, teaches an access catheter 34a (Fig 12) comprising a tapered region 98 (Fig 12; comparable to tapered region 102 of Root) that has a durometer of 35 D (Para 58) for the purpose of facilitating advancement of the tapered region into a puncture site (Para 57). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Root/Fischell to include the tapered region with a durometer no more than 35 D, as taught by Wilson, for the purpose of facilitating advancement of the tapered region into a puncture site (Para 57).
Re claim 22, Root discloses that the lumen is sized to receive a guidewire (since the lumen does not have any structure preventing the introduction of a guidewire therein, this functional limitation is met) but Root/Fischell does not explicitly disclose that it is sized to receive a guidewire between 0.014" and 0.018" in diameter. Wilson, however, teaches an access catheter 34a (Fig 12) having a lumen 94 (Fig 12) sized to receive a guidewire between 0.014” and 0.018” in diameter (Para 47 discloses that the .

Claims 23 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Root (US Pat 8,048,032)/Fischell et al. (PG PUB 2013/0053792) in view of Zenzon et al. (US Pat 5,538,512).
Re claim 23, Root/Fischell disclose all the claimed features except a lubricious material incorporated into the unreinforced polymer.  Zenzon, however, teaches an access catheter (Fig 1) that has a lubricious material incorporated into an unreinforced polymer (Col 3, Lines 18-21; “cross-linked” and “covalently bonded” sets for that the lubricous material and the unreinforced polymer and made into one) for the purpose of ensuring that the catheter is slippery and durable to reach remote portions of the vascular system (Col 2, Lines 1-3 and 21-22). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Root/Fischell to include a lubricious material incorporated into the unreinforced polymer, as taught by Zenzon, for the purpose of ensuring that the catheter is slippery and durable to reach remote portions of the vascular system (Col 2, Lines 1-3 and 21-22). 
Re claim 35, Root discloses that the first marker is a radiopaque band (Col 8, Line 63 refers to 104 as a “marker band”; Col 6 lines 19-20 defines the term “marker band” as being formed of a radiopaque material) but Root/Fischell do not explicitly disclose that this band is a radiopaque-loaded polymer. Zenzon, however, teaches providing a radiopaque marker as radiopaque-loaded polymer (Col 4, Lines 39-41) for the purpose of ensuring that the marker is observable in the vasculature (Col 4, Lines 36-39). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Root/Fischell to include the first marker band as a radiopaque-loaded polymer, as taught by Zenzon, for the purpose of ensuring that the marker is observable in the vasculature (Col 4, Lines 36-39).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Root (US Pat 8,048,032)/Fischell et al. (PG PUB 2013/0053792) in view of Sutton (PG PUB 2015/0151090).
Re claim 27, Root discloses that the proximal control element is a ribbon (as seen in Fig 21; Col 9, Lines 15-17), but Root/Fischell do not explicitly disclose that this ribbon is flat. Sutton, however, teaches a substantially similar device 100 (Fig 1; comparable to 12 of Root) comprising an outer catheter 102 (Fig 1; comparable to outer catheter 112+114 of Root) and a proximal control element 104 (Fig 1; comparable to proximal control element 110 of Root extending proximally therefrom (as seen in Fig 1) wherein the proximal control element comprises a flat ribbon 114 (as seen in Fig 9,10; Para 48) for the purpose of assisting a user in inserting, positioning and removing the device within the vasculature (Para 9,36)Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Root/Fischell to . 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Root (US Pat 8,048,032)/Fischell et al. (PG PUB 2013/0053792) in view of Bose et al. (PG PUB 2009/0030400). 
Re claim 34, Root/Fischell disclose all the claimed features except explicitly disclosing that the flexible elongate body is sufficiently flexible to be advanced distal to a petrous portion of an internal carotid artery. Bose, however, teaches a substantially similar flexible elongate body 12 (Fig 1,2; comprising a distal tapered tip 30b-3i like tip 102 of Root) that is sufficiently flexible to be advanced distal to a petrous portion of the internal carotid artery (Para 16,27 discloses that the elongate body 12 is flexible enough to be positioned in the petrous segment or the cavernous segment (which is known to be distal to the petrous portion) of the ICA) for the purpose of treating deeper portions of the neurovasculature and preventing catheter backout (Para 3,10). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Root/Fischell to include the flexible elongate body with sufficient flexibility to be advanced distal to a petrous portion of an internal carotid artery, as taught by Bose, for the purpose of treating deeper portions of the neurovasculature and preventing catheter backout (Para 3,10). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783